Smith, J.,
delivered the opinion of the court.
Appellant, a deputy sheriff of Harrison county, was convicted in Wayne county of carrying concealed weapons. Ordinarily, when the sheriff of one county goes into another county, he has no more right to carry a weapon concealed than has any other private citizen. Appellant claims, however, that in this instance he had the right to carry a weapon concealed, for the reason that he had gone into Wayne county to arrest certain parties for whom he had warrants issued by the clerk of the circuit court of Harrison county and addressed to the sheriff of Harrison county. He was not in pursuit of escaped offenders, within the meaning of section 1454 of the Code of 1906, but had simply heard that the parties for whom he had the warrants were in Wayne county. As deputy sheriff of Harrison county, appellant was without authority to execute these warrants in Way110 county, had no more authority there to make arrests than any other private citizen had, and, consequently, *802no more right to carry a weapon concealed than any other private citizen had. The court, therefore, committed no error in refusing instruction No. 2, requested by appellant, and in granting instruction No. 2, requested by the state. Affirmed.